DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities:  the limitation “front surface of the cover plug is in the inverted U-shape” appears to be repetitive since the limitation is already in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203684377 U (hereinafter will be referred to as Ref A) in view of CN 109137671 A (hereinafter will be referred to as Ref B) and KR 10-1301038 (hereinafter will be referred to as Ref C).
Regarding claim 1, Ref A teaches a road drainage canal capable of collecting dust, wherein the dust collection and drainage canal is for disposition at a roadside edge of a road surface, the dust collection and drainage canal comprises a drainage ditch (Figure 2) and a cover plug (Figure 1) that covers the drainage ditch; and
a side surface of the cover plug is in a T-shape (shown in Figure 1), a cover plug head is embedded in the drainage ditch (when installed), and cover plug shoulders are supported on platforms formed by left and right ditch walls of the drainage ditch to bear a weight of the cover plug (when installed).
Ref A discloses that the drainage canal has a top inlet (water drains in from the top surface of the cover plug).  While Ref A fails to disclose that the front surface of the cover plug is in an inverted U-shape, Ref B teaches a drainage canal on a side of a road and discloses multiple embodiments including a drain having a top inlet (Figure 7) and a drain having a front inlet (Figure 11), and Ref C discloses a cover plug for drains with a front inlet opening such that the cover plug is in an inverted U-shape.  It would have been obvious to one of ordinary skill in the art to modify the top inlet of Ref A to be a front inlet in view of Ref B’s disclosure that top inlets and front inlets are known alternatives and Ref C’s disclosure that a front inlet opening cover plug having a front surface that is an inverted U-shape is known to drain water through the front.  The resulting combination yields the front surface of the cover plug is in an inverted U-shape and capable of forming a dust absorption channel with a part of the drainage ditch, the dust absorption channel provides communication between the drainage ditch and an external space (area in front of the drainage canal), and dust and debris on a road are capable of getting into and falling into a bottom of the drainage ditch from the external space through the dust absorption 
Regarding claim 2, the resulting combination includes the front surface of the cover plug being in the inverted U-shape.  Ref B further discloses that the interior area of the drainage canal is gradually decreased (Figures 11 and 13).  It would have been obvious to one of ordinary skill in the art to modify the interior surface of the cover plug such that a concave extent is gradually decreased on a cross-section of the inverted U-shape in view of Ref B’s further disclosure based on obvious design choice to change how debris enters the drainage canal.
Regarding claim 3, the resulting combination includes the side surface of the cover plug being in the T-shape, and is matched with a symmetry of the U-shaped drainage ditch (Ref A’s Figures 1 and 2).
Regarding claim 4, the resulting combination includes a size of the cover plug head being matched with a size of the drainage ditch, which is capable of reducing a left-right shaking amplitude of the cover plug, and bearing or transmitting an impact force from a vehicle on a road to a horizontal component force of the cover plug.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  US 8,940,160 and US 2,117,887 are cited for showing a structure similar to a cover plug head having a front surface that is in an inverted U-shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671